Case 8:19-cv-00803-VMC-AEP Document 110 Filed 06/21/19 Page 1 of 10 PageID 653



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION


 UNITED STATES OF AMERICA,

      Plaintiff,

                                                        Case No. 8:19-cv-803-T-33AEP
 v.


 REGENCY, INC., KELLY WOLFE,
 SCHUYLER POPPE, MICHELLE
 KOEHLINGER, FRANZ “LJ”
 HILBERATH, PATSY TRUGLIA,
 CHRISTINE TRUGLIA, RUFUS
 FRENCH, LATEESE FORD, AND
 R&L SENIOR MARKETING a/k/a
 R&L MARKETING GROUP LLC,
 AARON WILLIAMSKY, NADIA
 LEVIT, and STAR MEDICAL
 SUPPLY,

      Defendants.

 __________________________________/

                                          Case Management Report
         The United States and Defendants Regency, Inc., Kelly Wolfe, Schuyler Poppe, Michelle Koehlinger, Franz

“LJ” Hilberath, Joel Rufus French, Lateese Ford, R&L Senior Marketing, and Nadia Levit (the “Joint Parties”) have

agreed on the following dates and discovery plan pursuant to Fed. R. Civ. P. 26(f) and Local Rule 3.05(c):




  DEADLINE OR EVENT                                                                       AGREED DATE

  Mandatory Initial Disclosures                                                         7/19/19
  [Approximately 30 days after CMR
  Certificate of Interested Persons and Corporate Disclosure                            6/28/19
  Statement [Each party who has not previously filed must file

  Motions to Add Parties or to Amend Pleadings                                          8/16/19
  [Approximately 1 - 2 months after CMR
Case 8:19-cv-00803-VMC-AEP Document 110 Filed 06/21/19 Page 2 of 10 PageID 654



  Disclosure of Expert Reports                                                              12/20/19
  Plaintiff:                                                   Defendant:
  [Approximately 1 - 2 months before discovery deadline to allow expert depositions]

  Discovery Deadline                                                                        1/31/20
  [Approximately 6 - 8 months after defendant’s first appearance]

  Dispositive Motions, Daubert, and Markman Motions                                         2/21/20
  [Court requires 5 months or more before trial term

  Meeting In Person to Prepare Joint Final Pretrial Statement
  [Court will set a date]
  Joint Final Pretrial Statement (Including a Single Set of Jointly-Proposed
  Jury Instructions and Verdict Form, Witness Lists, Exhibit Lists with
  Objections on Approved Form – all to be emailed in a Word document to
  chambers at: chambers_flmd_covington@flmd.uscourts.gov.)
  [Court will set a date]
  All Other Motions Including Motions In Limine                                             5/1/20
  [Court requires 2 months before Trial term begins]
  Final Pretrial
  Conference [Court will
  Trial Term Begins                                                                         7/6/20
  [Trial term must not be less than 5 months after dispositive motions deadline (unless
  filing of such motions is waived); district judge trial terms begin on the first Monday
  of each month; trials before magistrate judges will be set on a date certain after
  consultation with the parties]
Case 8:19-cv-00803-VMC-AEP Document 110 Filed 06/21/19 Page 3 of 10 PageID 655



                                    DEADLINE OR EVENT                                      AGREED DATE
  Estimated Length of Trial                                                               The Joint Parties
  [Number of trial days]                                                                 do not believe a
                                                                                         trial is necessary
  Jury / Non-Jury                                                                        The Joint Parties
                                                                                         do not believe a
                                                                                         trial is necessary
  Mediation Deadline: 2/5/20                                                             The Joint Parties
                                                                                         do not believe
  Proposed Date of Mediation:                                                            mediation is
                                                                                         necessary in this
  Mediator:                                                Address:                      case
  Telephone:

  [Absent arbitration, mediation is mandatory; the Court recommends 7 days after the
  discovery deadline]

  All Parties Consent to Proceed Before Magistrate Judge                                             Yes X
                                                                                                     No

                                                                                           Likely to Agree in
                                                                                               Future




 I.       Preparation of the Case Management Report

          Lead counsel may meet in person or by telephone to prepare the Case Management Report. Pursuant to Local

                                1
 Rule 3.05(c)(2)(B) or (c)(3)(A), meetings were held by telephone on June 19, 2019 and June 20, 2019 and the below

 counsel participated:


                    Carolyn Tapie                                Counsel for United States of America
                    Sean Keefe                                   Counsel for United States of America
                    Eddie Suarez                                 Counsel for Kelly Wolfe and Regency, Inc.
                    Bjorn Brunvand                               Counsel for Franz Hilberath
                    James Kousouros                              Counsel for Nadia Levit
                    Anthony Vitale                               Counsel for Patsy Truglia
                    J. Alex Little                               Counsel for Rufus French, Lateese Ford, R&L Senior
                                                                 Marketing
                    Schuyler Poppe
                    Sean Ellsworth                                Counsel for Christine Truglia
                    Richard Rodriguez                             Counsel for Michelle Koehlinger




 Once the parties have met and a case management report has been filed, discovery in this case can commence.

 II.      Pre-Discovery Initial Disclosures of Core Information

          Fed. R. Civ. P. 26(a)(1)(A) - (D) Disclosures
                                                           3
Case 8:19-cv-00803-VMC-AEP Document 110 Filed 06/21/19 Page 4 of 10 PageID 656



           Fed. R. Civ. P. 26, as amended effective December 1, 2000, provides that these disclosures are mandatory in Track

 Two and Track Three cases, except as stipulated by the parties or otherwise ordered by the Court (the amendment to Rule

 26 supersedes Middle District of Florida Local Rule 3.05, to the extent that Rule 3.05 opts out of the mandatory discovery

 requirements):

           The parties      have exchanged         agree to exchange (check one)

           information described in Fed. R. Civ. P. 26(a)(1)(A) - (D)

The Joint Parties have stipulated that initial disclosures are not necessary in this case.



          Below is a description of information disclosed or scheduled for disclosure, including electronically stored

 information as further described in Section III below.

 III.     Electronic Discovery

          The parties have discussed issues relating to disclosure or discovery of electronically stored information (“ESI”),

 including Pre-Discovery Initial Disclosures of Core Information in Section II above, and agree that (check one):

           X   No party anticipates the disclosure or discovery of ESI in this case;

               One or more of the parties anticipate the disclosure or discovery of ESI in this case.
                                                                                                                              2
 If disclosure or discovery of ESI is sought by any party from another party, then the following issues shall be discussed:

          A. The form or forms in which ESI should be produced.

          B. Nature and extent of the contemplated ESI disclosure and discovery, including specification of the topics for

 such discovery and the time period for which discovery will be sought

          C. Whether the production of metadata is sought for any type of ESI, and if so, what types of metadata.

          D. The various sources of ESI within a party’s control that should be searched for ESI, and whether either party

 has relevant ESI that it contends is not reasonably accessible under Rule 26(b)(2)(B), and if so, the estimated burden or costs

 of retrieving and reviewing that information.

          E. The characteristics of the party’s information systems that may contain relevant ESI, including, where

 appropriate, the identity of individuals with special knowledge of a party’s computer systems.

          F. Any issues relating to preservation of discoverable ESI.

          G. Assertions of privilege or of protection as trial-preparation materials, including whether the parties can

 facilitate discovery by agreeing on procedures and, if appropriate, an Order under the Federal Rules of Evidence Rule 502.

 If the parties agree that a protective order is needed, they shall attach a copy of the proposed order to the Case Management
                                                                  4
Case 8:19-cv-00803-VMC-AEP Document 110 Filed 06/21/19 Page 5 of 10 PageID 657



 Report. The parties should attempt to agree on protocols that minimize the risk of waiver. Any protective order shall comply

 with Local Rule 1.09 and Section IV. F. below on Confidentiality Agreements.

          H. Whether the discovery of ESI should be conducted in phases, limited, or focused upon particular issues.

 Please state if there are any areas of disagreement on these issues and, if so, summarize the parties’ position on each:




           2
               See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26 (f) and Rule 16.




 If there are disputed issues specified above, or elsewhere in this report, then (check one):

                 One or more of the parties requests that a preliminary pre-trial conference under Rule 16 be scheduled to

 discuss these issues and explore possible resolutions. Although this will be a non-evidentiary hearing, if technical ESI issues

 are to be addressed, the parties are encouraged to have their information technology experts with them at the hearing.

          If a preliminary pre-trial conference is requested, a motion shall also be filed pursuant to Rule 16(a), Fed.

 R. Civ. P.

                 All parties agree that a hearing is not needed at this time because they expect to be able to promptly resolve

 these disputes without assistance of the Court.

 IV.      Agreed Discovery Plan for Plaintiffs and Defendants

          A.          Certificate of Interested Persons and Corporate Disclosure Statement —

          This Court has previously ordered each party, governmental party, intervenor, non-party movant, and Rule 69

 garnishee to file and serve a Certificate of Interested Persons and Corporate Disclosure Statement using a mandatory form.

 No party may seek discovery from any source before filing and serving a Certificate of Interested Persons and Corporate

 Disclosure Statement. A motion, memorandum, response, or other paper — including emergency motion — is subject

 to being denied or stricken unless the filing party has previously filed and served its Certificate of Interested Persons and

 Corporate Disclosure Statement. Any party who has not already filed and served the required certificate is required to do

 so immediately.

          Every party that has appeared in this action to date has filed and served a Certificate of Interested Persons and

 Corporate Disclosure Statement, which remains current:



                                                                 5
Case 8:19-cv-00803-VMC-AEP Document 110 Filed 06/21/19 Page 6 of 10 PageID 658



           Yes



          X No                          Amended Certificate will be filed by all Joint Parties on or before

                                      June 29, 2019.
          B.        Discovery Not Filed —

          The parties shall not file discovery materials with the Clerk except as provided in Local Rule 3.03. The Court

 encourages the exchange of discovery requests on diskette. See Local Rule 3.03 (f). The parties further agree as follows:

          C.        Limits on Discovery —

          Absent leave of Court, the parties may take no more than ten depositions per side (not per party). Fed. R. Civ. P.

 30(a)(2)(A); Fed. R. Civ. P. 31(a)(2)(A); Local Rule 3.02(b). Absent leave of Court, the parties may serve no more than

 twenty-five interrogatories, including sub-parts. Fed. R. Civ. P. 33(a); Local Rule 3.03(a). Absent leave of Court or

 stipulation of the parties each deposition is limited to one day of seven hours. Fed. R. Civ. P. 30(d)(2). The parties may agree

 by stipulation on other limits on discovery. The Court will consider the parties’ agreed dates, deadlines, and other limits in

 entering the scheduling order. Fed. R. Civ. P. 29. In addition to the deadlines in the above table, the parties have agreed to

 further limit discovery as follows: The Joint Parties have agreed that because preliminary injunctions have been

 entered in this matter, discovery is not necessary in this case.


          D.        Discovery Deadline —

          Each party shall timely serve discovery requests so that the rules allow for a response prior to the discovery

 deadline. The Court may deny as untimely all motions to compel filed after the discovery deadline. In addition, the parties

 agree as follows: The Joint Parties have agreed that because preliminary injunctions have been entered in this matter,

 discovery is not necessary in this case.

          E.        Disclosure of Expert Testimony —

          On or before the dates set forth in the above table for the disclosure of expert reports, the parties agree to fully

 comply with Fed. R. Civ. P. 26(a)(2) and 26(e). Expert testimony on direct examination at trial will be limited to the opinions,

 basis, reasons, data, and other information disclosed in the written expert report disclosed pursuant to this order. Failure to

 disclose such information may result in the exclusion of all or part of the testimony of the expert witness. The parties agree

 on the following additional matters pertaining to the disclosure of expert testimony: The Joint Parties have agreed that

 because preliminary injunctions have been entered in this matter, discovery is not necessary in this case.

           F.       Confidentiality Agreements —
                                                                6
Case 8:19-cv-00803-VMC-AEP Document 110 Filed 06/21/19 Page 7 of 10 PageID 659




          Whether documents filed in a case may be filed under seal is a separate issue from whether the parties may agree

 that produced documents are confidential. The Court is a public forum, and disfavors motions to file under seal. The Court

 will permit the parties to file documents under seal only upon a finding of extraordinary circumstances and particularized

 need. See Brown v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v. American Motors Corp., 759

 F.2d 1568 (11th Cir. 1985). A party seeking to file a document under seal must file a motion to file under seal requesting

 such Court action, together with a memorandum of law in support. The motion, whether granted or denied, will remain in

 the public record.

          The parties may reach their own agreement regarding the designation of materials as “confidential.” There is no

 need for the Court to endorse the confidentiality agreement. The Court discourages unnecessary stipulated motions for a

 protective order. The Court will enforce appropriate stipulated and signed confidentiality agreements.        See Local Rule

 4.15. Each confidentiality agreement or order shall provide, or shall be deemed to provide, that “no party shall file a

 document under seal without first having obtained an order granting leave to file under seal on a showing of particularized

 need.” With respect to confidentiality agreements, the parties agree as follows: The Joint Parties have agreed that because

 preliminary injunctions have been entered in this matter, discovery is not necessary in this case.

          G.          Other Matters Regarding Discovery —



 V.       Settlement and Alternative Dispute Resolution.

          A.          Settlement —

                      The parties agree that settlement is

       X likely          unlikely                  (check one)

                      The parties request a settlement conference before a United States Magistrate Judge.

           yes        no likely to request in future

          B.          Arbitration —

                      The Local Rules no longer designate cases for automatic arbitration, but the parties may elect

 arbitration in any case. Do the parties agree to arbitrate?

           yes                 NO X                            likely to agree in future
          Binding                         Non-Binding

          C.          Mediation —

                      Absent arbitration or a Court order to the contrary, the parties in every case will participate in Court-
                                                                   7
Case 8:19-cv-00803-VMC-AEP Document 110 Filed 06/21/19 Page 8 of 10 PageID 660



 annexed mediation as detailed in Chapter Nine of the Court’s Local Rules. The parties have agreed on a mediator from the

 Court’s approved list of mediators as set forth in the table above, and have agreed to the date stated in the table above as the

 last date for mediation. The list of mediators is available from the Clerk, and is posted on the Court’s web site at

 http://www.flmd.uscourts.gov.



          D.        Other Alternative Dispute Resolution —

          The parties intend to pursue the following other methods of alternative dispute resolution:




 Date: June 20, 2019


 Signature of Counsel (with information required by Local Rule 1.05(d)) and Signature of Unrepresented Parties.


                                                          /s/ Sean P. Keefe
                                                          SEAN P. KEEFE
                                                          Assistant United States Attorney
                                                          Florida Bar No. 0413828
                                                          CAROLYN B. TAPIE
                                                          Assistant United States Attorney
                                                          USA No. 190
                                                          400 North Tampa Street, Suite 3200
                                                          Tampa, Florida 33602
                                                          Telephone: (813) 274-6000
                                                          Facsimile: (813) 274-6198
                                                          Email: Carolyn.B.Tapie@usdoj.gov
                                                          Counsel for United States

                                                          s/ Eddie Suarez
                                                          Eddie Suarez
                                                          Florida Bar. No. 752540
                                                          Rachel May Zysk
                                                          Florida Bar No. 0010657
                                                          THE SUAREZ LAW FIRM
                                                          1011 W. Cleveland Street
                                                          Tampa, FL 33606
                                                          (813) 229-0040
                                                          esuarez@suarezlawfirm.com
                                                          rzysk@suarezlawfirm.com
                                                          Counsel for Regency, Inc. and Kelly Wolfe

                                                                8
Case 8:19-cv-00803-VMC-AEP Document 110 Filed 06/21/19 Page 9 of 10 PageID 661



                                   s/Bjorn E. Brunvand
                                   BJORN E. BRUNVAND, ESQ.
                                   BRUNVAND WISE, P.A.
                                   615 Turner Street
                                   Clearwater, Florida 33756
                                   Telephone No. (727) 446-7505
                                   Facsimile No. (727) 446-8147
                                   Email: bjorn@acquitter.com
                                   Florida Bar No. 831077

                                   s/Anthony C. Vitale
                                   ANTHONY C. VITALE, P.A.
                                   LAW CENTER AT BRICKELL BAY
                                   2333 Brickell Avenue, Suite A-1 |
                                   Miami, FL 33129
                                   Dade: 305-358-4500 |
                                   Facsimile: 305-358-5113
                                   avitale@vitalehealthlaw.com
                                   Counsel for Patsy Truglia

                                   /s/ Richard Rodriguez
                                   TODD FOSTER
                                   Florida Bar No.: 0325198
                                   tfoster@barnettbolt.com
                                   RICHARD RODRIGUEZ
                                   Florida Bar No.: 083546
                                   rrodriguez@barnettbolt.com
                                   BARNETT, BOLT, KIRKWOOD, LONG
                                   KOCHE & FOSTER, P.A.
                                   601 Bayshore Blvd. Suite 700
                                   Tampa, FL 33606
                                   Telephone: (813) 253-2020
                                   Attorneys for Defendant Michelle Koehlinger

                                   s/ Sean M. Ellsworth
                                   Ellsworth Law Firm, P. A.
                                   1000 5th Street
                                   Thyssen Building, Suite 223
                                   Miami Beach, Florida 33139
                                   (305) 535.2529 phone
                                   (305) 535 2881 fax
                                   www.ellslaw.com
                                   Counsel for Christine Truglia

                                   s/ J. Alex Little
                                   J. ALEX LITTLE (TN BPR # 029858)
                                       9
Case 8:19-cv-00803-VMC-AEP Document 110 Filed 06/21/19 Page 10 of 10 PageID 662



                                   Bone McAllester Norton PLLC
                                   511 Union Street, Suite 1600
                                   Nashville, Tennessee 37219
                                   Telephone: (615) 238-6395
                                   Fax: (615) 687-6998
                                   alex.little@bonelaw.com
                                   Counsel for Joel Rufus French, Lateese Ford and
                                   R&L Senior Marketing

                                   s/ Schuyler Poppe


                                   s/ Nadia Levit




                                       1
